internal_revenue_service significant index no department of reasury third party contact date - employee of the company person to contact washington dc telephone number refer reply to the ra‘t a2 room ate sep re this letter constitutes notice that your request of date for a waiver of the minimum_funding_standard for the above-named defined_benefit_plan for the plan_year ending date has been granted subject_to the following conditions a contribution in the amount necessary to satisfy the minimum_funding_standard for the plan_year ending date must be made by date the excise_tax under sec_4971 of the internal_revenue_code code on the accumulated_funding_deficiency in the plan’s funding_standard_account for the plan_year ending date must be paid in full by date in the event that the contribution described in paragraph is not made on or before date the excise_tax under sec_4971 of the code on the accumulated_funding_deficiency in the plan’s funding_standard_account for the plan_year ending date must be paid in full by date you agreed to these conditions if they are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa except for the amount determined under sec_412 of the code the amount for which this waiver has been granted is the contribution that would otherwise brl be required to reduce the balance in the funding_standard_account to zero as of date the plan_sponsor is primarily a and the plan_sponsor began experiencing substantial financial hardship in the early 1990's as its customers moved away from products to products which the plan_sponsor did not have the capacity to handle additional financial setbacks occurred as a result of disruptions caused by the installation start_up and repeated breakdowns of a new that was to replace the plan sponsor’s these disruptions resulted in the loss of six of the plan sponsor's top- ten customers by the end of however the problems with the new nave been resolved and the plan sponsor's financial outlook has improved during the plan_sponsor has entered into a debt-refinancing agreement that will result in a lowering of the plan sponsor's interest payments on outstanding long-term debt as a result of these savings the plan_sponsor has indicated that it will be able to begin funding the plan at the current time and has agreed to the conditions described above hence this conditional waiver of the minimum_funding_standard for the plan_year ending date has been granted the plan had accumulated funding deficiencies for the plan years ending date date and date based on information submitted with the request excise_taxes under sec_4971 have been paid_by the plan_sponsor for the tax years associated with these plan years your attention is called to the following sec_412 f of the code describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized sec_412 of the code as amended by section c of the omnibus budget reconciliation act of provides that the amortization charge described in sec_412 must be computed by using an interest rate equal to the greater of the plan's valuation rate or of the federal_mid-term_rate this provision is applicable to a request for a waiver made after date sec_412 of the code as amended by section a of the omnibus budget reconciliation act of requires that for plan years beginning after date each waived_funding_deficiency must be brd amortized by equal annual installments over a period of years this provision is applicable to an amortization base established in a plan_year beginning after date as in this case for the waiver granted for the plan_year ending date this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent when re-filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the individual who is responsible for the completion of the schedule b a copy of this letter is being sent to the as well as to your authorized representative pursuant to a power_of_attorney form area office in if you have any questions concerning this ruling please contact the on file individual referenced above sincerely yours wertin d pepind martin l pippins manager employee_plans actuarial group tax exempt government entities division bf
